*1223Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered March 6, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree and attempted arson in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated, and the matter is remitted to Cayuga County Court for further proceedings on the indictment.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and attempted arson in the second degree (§§ 110.00, 150.15), defendant contends that his plea was not knowingly, voluntarily and intelligently entered because County Court failed to advise him at the time of the plea of the mandatory period of postrelease supervision. We agree with defendant and conclude that reversal and vacatur of the plea is required (see People v Trisvan, 53 AD3d 1057 [2008]), despite the fact that the court advised defendant at the time of sentencing of the mandatory period of postrelease supervision (see generally People v Louree, 8 NY3d 541, 545-546 [2007]). Present — Scudder, P.J., Martoche, Centra, Lunn and Gorski, JJ.